Filed 12/15/09               NO. 4-08-0056

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )   Appeal from
          Plaintiff-Appellee,          )   Circuit Court of
          v.                           )   Macon County
CHRISTOPHER J. REED,                   )   No. 05CF1248
          Defendant-Appellant.         )
                                       )   Honorable
                                       )   James R. Coryell,
                                       )   Judge Presiding.
_________________________________________________________________

          JUSTICE TURNER delivered the opinion of the court:

          In January 2006, the State charged defendant, Christo-

pher J. Reed, with three counts of first degree murder (720 ILCS

5/9-1(a)(1), (a)(2) (West 2004)) for the death of Tywon Renier.

After a September 2006 trial, a jury found defendant guilty of

first degree murder and answered a special interrogatory, indi-

cating the State had not proved beyond a reasonable doubt defen-

dant had personally discharged a firearm that proximately caused

Renier's death.   Defendant filed several posttrial motions, all

of which the trial court denied.    At an August 2007 sentencing

hearing, the court sentenced defendant to 50 years' imprisonment.

Defendant filed a motion to reconsider and reduce his sentence,

which the court also denied.

          Defendant appeals, asserting (1) the jury's negative

answer to the special interrogatory was fatal to its guilty

verdict and (2) the State failed to prove defendant's guilt

beyond a reasonable doubt.    We affirm.
                            I. BACKGROUND

          In the early hours of August 8, 2005, Renier was shot

to death near Bass Place, a club and tavern in Decatur, Illinois.

In January 2006, the State charged defendant by information with

three counts of first degree murder.    The charges specifically

alleged defendant used a handgun to shoot Renier without lawful

justification and with (1) the intent to kill Renier or (2) the

knowledge said act would cause Renier's death or (3) the knowl-

edge that such act created a strong probability of death or great

bodily harm to Renier, thereby causing Renier's death.

          In September 2006, the trial court held a jury trial on

the charges.   The following is the evidence relevant to the

issues on appeal.   Micah Morgan testified he and several of his

friends, including Renier, went to Decatur in two vehicles during

the Decatur Celebration.   Morgan drove his car, a silver Cadillac

with Lamborghini-style doors, and Renier's brother, Adrian

Thomas, drove a black Aurora with spinners.    When they got to

Decatur, they drove by the celebration, which was ending, and

then went to a drive-thru liquor store.     After the liquor store,

they went to someone's house for about an hour before heading to

Bass Place.    Morgan parked his car on the "back street" and stood

around outside.

          About an hour and a half later, Morgan observed an

altercation start to erupt.   He witnessed Donte Hendrix punch

someone through an open car window.     The individual jumped out of

the car, and the crowd chased and jumped on the individual.


                                - 2 -
After the individual got away, Genaro "Leo" Hendrix, Donte's

brother, grabbed Donte and started "cussing him out."     Renier

then hit Leo.   Leo responded by hitting Renier three times before

the pair was separated.   Morgan backed up Renier and told him to

leave.   When Morgan turned back around, he observed defendant,

whom he had never seen before, and Leo whispering.     He denied

defendant came up and said, "get out of my car."     Morgan testi-

fied some other individual had said, "get off my car."     Morgan

then tried to help Donte explain to Leo it was a mistake.     Renier

was standing three to five feet behind Morgan.

           Next, Morgan observed defendant come from behind a van

and start shooting.    Morgan identified defendant in court as the

shooter.   Morgan stated he heard at least seven shots fired in

rapid succession and was struck by the shell casings.     He heard

windows breaking and the car being hit.     Morgan did not know

Renier had been hit until he fell to the ground.     When defendant

was done shooting, Morgan saw defendant drop the gun and then

pick it up again.   Defendant then fled the scene.    Morgan denied

seeing defendant with a second gun.     After defendant had run

away, Morgan heard Thomas yelling for help with his brother and

"more gunshots going back toward[] the street, not toward the

main street, toward[] the back street."     Morgan helped get Renier

in the black Aurora.   The Aurora and another car that belonged to

the group, a Pontiac, sustained damage during the shooting.

           Morgan testified he did not talk to the police that

night because he had a "mistrustful relationship" with them.       He


                                - 3 -
also did not talk to the police when he was arrested three weeks

after the incident on unrelated charges.    He explained it was

"just the world we live by out there."    In January 2006, Morgan

gave a statement to Detective Frank Hubbard.    Morgan indicated he

had decided to talk because he was upset with defendant.    Morgan

had shared a cell with defendant in the Macon County jail for

less than 24 hours.    Only a few words were exchanged about the

incident, but defendant had asked Morgan to write a statement

indicating defendant was not at Bass Place at the time of the

incident.    Morgan further testified the "Squad" and "Young Money"

were Springfield gangs that fight amongst each other.    Morgan

denied he and the victim were members of Young Money.    Morgan

also stated the victim had a tattoo of the word "squad," which

the victim and several friends had gotten after a friend's death.

            Morgan acknowledged he had a misdemeanor conviction for

cannabis possession and four pending cases in Sangamon County.

He further testified he had been charged in Macon County with

attempt (murder), aggravated discharge, and unlawful use of a

firearm.    As to the latter charges, Morgan had been released on a

recognizance bond and filed a speedy-trial demand.    He denied his

release on the recognizance bond was subject to him giving a

statement to police.    The State later dismissed the charges when

it could not locate witnesses.

            Detective Hubbard testified that, during his January

1996 interview of Morgan, Morgan stated defendant came up pushing

individuals and saying, "get out of my car."    Morgan also stated


                                 - 4 -
that, after defendant dropped the first gun, he lifted up his

shirt and retrieved a second gun.    Additionally, Detective

Hubbard testified several items recovered from the scene were

sent to the crime lab for analysis and none of the items identi-

fied defendant.

           Joseph Vigneri testified he was Morgan's attorney in

the case where Morgan was charged in an alleged shooting inci-

dent.   Vigneri talked with Detective Hubbard and reached an

agreement where Morgan would provide the police with a videotaped

statement regarding defendant's involvement in the Bass Place

incident and the State's Attorney's office would not object to

Morgan being released on a recognizance bond.    Vigneri discussed

the agreement with Morgan at the jail.    Vigneri also told Morgan

that giving a truthful statement may help in the ultimate dispo-

sition of his case but Vigneri "couldn't be sure."

           Jovawn Hendrix testified he is the brother of Leo and

Donte and has the nickname "Spoony."    Jovawn did not know Renier

or Morgan but did know Jesse Bates.     On the night in question, he

was at Bass Place with Leo and Jarius Spence and was in and out

of the club.   He admitted having one drink of hard liquor, which

affected him a "little bit."    He along with Leo observed Donte

and Renier "fighting some other guys from Springfield."    Leo

separated Donte from the fight by grabbing him around his neck.

Renier then "spent" Leo around like he was going to hit him, and

Jovawn jumped in the middle and pushed Renier.    Cory Vincent then

jumped in the middle of them.    Renier inquired if Donte was okay,


                                - 5 -
and Donte explained Leo and Jovawn were his older brothers.

Renier said, "he would ride out with Donte."    Donte "rode out

with him" when a fight took place earlier in the night at JB's.

          Jovawn knew defendant through Leo and had seen him out

other times in the past.    He identified defendant in court.

Jovawn first observed defendant come from outside the club four

or five minutes after the fight.    At that point, the misunder-

standing between Leo and Renier and been resolved, and Renier was

known to be a friend.   Renier was standing at the car talking to

somebody from Springfield in a Cadillac.    Renier pointed up at

Leo and Jovawn, and Leo told defendant about what had happened.

Renier then started walking up toward them with his hand in his

pocket and said to Leo, "What's up?"    It looked like Renier had a

gun and was going to shoot them.    Jovawn saw defendant shoot a

big, long revolver once and "got low" to avoid getting hit.     He

heard a "few" more shots.    When asked if defendant acted in self-

defense, Jovawn replied, "Most likely.    Just nervous probably.

Didn't know what was going on."    Jovawn did not see defendant

with a second gun.   Jovawn testified he knew defendant by the

nickname "Magic."

          Jovawn did not give a statement to the police that

night because he did not want to get involved.    When he went to

the police station two days after the event, he did not tell the

police the same story as he told the jury.    Jovawn denied telling

the police he was inside Bass Place the entire night and was

unaware of the shooting.    Jovawn further stated that, if he told


                                - 6 -
the police that statement, it was because he did not want to get

involved.

            Jovawn had three felony convictions and a pending

possession-of-a-controlled-substance charge.     Jovawn had not

received any promises regarding his pending charge in exchange

for his testimony.    However, he did give a prior statement to

police regarding the Bass Place incident in exchange for the

State not objecting to him receiving probation in an earlier

case.   Also, under that agreement, Jovawn's conviction and

sentence for driving while license suspended were vacated.

            Sergeant Shane Brandel testified he interviewed Jovawn

on August 10, 2005, and Jovawn stated he stayed inside Bass Place

the entire time and never went outside.    Jovawn stated he was

unaware of a shooting.    Jovawn also stated he only saw Leo one

time that night and never saw Donte.    During the interview,

Jovawn's demeanor was uncooperative.

            Bates testified he was a Springfield resident.   How-

ever, he grew up in Decatur and knew Donte and Leo.     On the

evening at issue, he went to Decatur with Renier, Morgan, Thomas,

Latay Vincent, Cory Vincent, and Jacoby Carr.     They took three

cars, a Pontiac, a Cadillac with Lamborghini doors, and an Aurora

with spinning rims.    In Decatur, they drove around, went to JB's,

drove around again, went to the Elk's, and then to Bass Place.

Bates was sitting in one of the cars when he heard someone

mention a fight.    Bates got out of the car.   He saw Leo grab

Donte, and Renier hit Leo.    Bates heard Donte say that Leo was


                                - 7 -
his brother.   After that, Bates saw someone come around a car.

The person said some cuss words and then shot Renier six or seven

times at "point[-]blank range."    Bates described the shooter as

light-skinned and chubby.    Bates acknowledged he had told the

police the shooter was around 5 feet 10 inches tall, weighed 200

to 220 pounds, and had a "very muscular build."

          At the time of defendant's trial, Spence was in police

custody due to an arrest for a drug offense.    On the stand, he

denied giving Detective Scott Cline a recorded statement on

August 17, 2005.   He later admitted an officer had shown him

photographs and asked him to point out "Magic."    Spence stated he

told the officer he did not know a "Magic" and denied telling the

officer anything else.

          Detective Cline testified he interviewed Spence on

August 17, 2005, and recorded the interview.    He described

Spence's demeanor during the interview as "reluctant."    During

the interview, Detective Cline showed Spence a photographic

lineup that included a photograph of defendant.    Spence did not

identify anyone in the lineup.    In Detective Cline's opinion, the

lineup photograph of defendant did not accurately depict defen-

dant as he was thinner in the photograph.    Detective Cline had

known defendant for 10 years, and defendant had gained "quite a

bit of weight" over the years.    Detective Cline guessed defendant

was 5 feet 10 or 11 inches and stated defendant's nicknames were

"Magic" and "Magic Folks."

          The State played Detective Cline's interview of Spence.


                                 - 8 -
Spence stated "Magic," Leo, and Donte were at Bass Place.      He did

not see Spoony.   Spence had seen "Magic" a couple of times and

described him as chubby, shorter than him (6 feet 1 inch), clean

shaven, with a bob haircut.    A fight broke out near a car.   Magic

was not involved in the fight.    Magic came up to the crowd and

pulled up his shirt, displaying two guns in his waistband.

Shortly thereafter, Spence heard shots ringing out everywhere,

including the parking lot.

           Thomas testified Renier was following Donte around the

parking lot.   Thomas took his eyes off Renier for a minute and

then saw Leo choking Renier.    Thomas went over there and got

Renier out of the "mix."   While Thomas was taking Renier back to

the car, Thomas and Leo were having words, Donte was in the

middle of Thomas and Leo, and Renier was apologizing for hitting

Leo.   Thomas then apologized for Renier, but Leo "wasn't trying

to hear that."    Thomas was trying to put Renier in the car, but

Renier wanted to fight Leo because he had enough of Leo, who was

not accepting his apologies.    Thomas heard gunshots and dropped

to the ground.    Prior to the shots, Donte, Leo, and Renier were

in his immediate area.   Leo was "steady walking toward us," and

Donte was "steady holding back."    Those were the only people

Thomas could remember in his eyesight.    Thomas heard 10 rapid-

fire shots but did not see who was shooting.    Thomas testified

Leo was 5 feet 10 inches with a thin build, dark skin, and gold

teeth.   Thomas did not recall telling Detective Tim Carlton the

man he described as Leo was the man who shot Renier.    Thomas


                                 - 9 -
further stated it could have been Leo, but Thomas did not see the

shooter as he was trying to put Renier in the car.

           Detective Carlton testified he interviewed Thomas at

the hospital after Renier had died.     Thomas was "very somber" and

difficult to interview because of "his state of mind."    Thomas

told Detective Carlton that, as he was escorting Renier to the

vehicle, an individual pulled out a gun and just started shooting

Renier at point-blank range.   Thomas described the individual as

5 feet 10 inches, dark-skinned, very thin build, and gold teeth.

           Roosevelt Bass testified his father owned Bass Place

and he worked there.   On August 8, 2005, he was standing in the

doorway of Bass Place and saw the fighting and the sparks of the

gun.   He had seen defendant once or twice before that evening.

Bass testified he could see the shooter well enough to know it

was not defendant.   Bass stated he did not know who the shooter

was.   Bass insisted he told the police after the incident that he

could see who was shooting but did not know who it was.

           Officer Nathan Binkley testified he was a Decatur

police officer on August 8, 2005, and responded to the incident

at Bass Place.   In the course of his investigation, he inter-

viewed Bass.   Bass stated he was inside the building when he

heard the gunshots and was unable to see who was shooting.

Officer Binkley's interview with Bass was brief because Bass

indicated he had not seen the crime.

           Dr. Jessica Bowman, the forensic pathologist who

performed Renier's autopsy, testified Renier had a total of 30


                               - 10 -
gunshot wounds, which included both entry and exit wounds.

Renier's cause of death was a "gunshot wound to the chest with

full thickness injury of the right cardiac atrium."    That injury

"would have killed him pretty quickly."    Dr. Bowman also noted an

abdominal gunshot wound "might have caused death" if the afore-

mentioned wound had not been sustained.    The two lethal wounds

were caused by bullets that entered the front of the body.    A

third wound, which was above the fatal wound, penetrated internal

organs, but "survival might have been possible" had the other two

wounds not been sustained.

          Detective Randall Chaney, a crime-scene technician with

the Decatur police department, testified he observed three

separate sets of shell casings at the scene.    The first set was

on Calhoun Street, just east of an entrance to Bass Place.    Four

9-millimeter shell casings ran in a line near the west curb of

Calhoun Street.    Four other 9-millimeter casings were in a group

farther north on Calhoun Street.    Six other 9-millimeter casings

appear to have been included in the first set.    The second set

was located near the intersection of Locust and Calhoun Streets,

200 feet north of the first set.    It contained three .40-caliber

shell casings.    The third set was in the parking lot of Bass

Place, slightly north and west of the first set.    The third set

contained three 9-millimeter shell casings, which contained

special markings indicating it contained extra powder.    Blood was

also located on Calhoun Street near the club's east entrance.

Three projectiles were found in the middle of Calhoun Street just


                               - 11 -
north of the blood.

            Krail Lattig, a forensic scientist in the firearm and

tool mark identification section of the Illinois State Police

crime lab, testified (1) the 14 shell casings contained in the

first set were fired from the same firearm, (2) the three .40-

caliber shell casings contained in the second set were fired from

the same gun, and (3) the three projectiles were all fired from

the same weapon.    Lattig did not specifically address whether the

casings found in the third set were fired from the same gun.

However, he opined a minimum of three guns and a maximum of four

guns produced the firearms evidence recovered from Bass Place

after the incident.

            During deliberations, the jury sent a note, requesting

the transcript of several witnesses' testimony and asking a

question regarding guilt and reasonable doubt.     The judge ad-

dressed the note, referring the jury to its recollection of the

evidence and the jury instructions.     The jury later returned a

guilty verdict but answered the special interrogatory in the

negative.

            In October 2006, defendant filed a posttrial motion,

asserting the State failed to prove defendant guilty beyond a

reasonable doubt and noting the jury's guilty verdict was incon-

sistent with its answer to the special interrogatory.     In Novem-

ber 2006, the trial court denied the motion and appointed defen-

dant new counsel due to a conflict of interest.     In July 2007,

new counsel filed two more posttrial motions, which the trial


                               - 12 -
court denied.

          At the August 2007 sentencing hearing, the trial court

sentenced defendant to 50 years' imprisonment.      Defendant filed a

motion to reconsider and reduce his sentence, which the court

denied on December 18, 2007.

          On January 17, 2008, defendant filed a timely notice of

appeal from his conviction and sentence in substantial compliance

with Supreme Court Rule 606 (210 Ill. 2d R. 606).      The only error

in the notice of appeal was the statement that defendant's

sentence was 50 months' probation.      In April 2008, this court

granted defendant leave to file a late notice of appeal pursuant

to Rule 606(c) (210 Ill. 2d R. 606(c)) to fix the error.

                           II. ANALYSIS

                     A. Special Interrogatory

          In this case, the trial court gave the following

standard instruction for first degree murder:

                "To sustain the charge of [f]irst

          [d]egree [m]urder, the State must prove the

          following propositions:

                First Proposition:    That the defendant

          performed the acts which caused the death of

          Tywon Renier.

                Second Proposition:     That when the de-

          fendant did so, he intended to kill or do

          great bodily harm to Tywon Renier;

                                 or


                               - 13 -
               he knew that his acts would cause death

          to Tywon Renier;

                                 or

               he knew that his acts created a strong

          possibility of death or great bodily harm to

          Tywon Renier.

               If you find from your consideration of

          all of the evidence that each one of these

          propositions has been proved beyond a reason-

          able doubt, you should find the defendant

          guilty.

               If you find from your consideration of

          all of the evidence that any one of these

          propositions has not been proved beyond a

          reasonable doubt, you should find the defen-

          dant not guilty."

See Illinois Pattern Jury Instructions, Criminal, No. 7.02 (4th

ed. 2000) (hereinafter IPI Criminal 4th).

          Moreover, at the request of the State, the trial court

asked the jury the following special interrogatory:

               "If you find the defendant guilty of

          [f]irst [d]egree [m]urder, your foreperson

          will preside during your deliberations on one

          additional question.   In addition to the

          verdict forms, you will be provided two forms

          that are answers to the question:   '[H]as the


                              - 14 -
            State proven beyond a reasonable doubt that

            the defendant personally discharged a firearm

            that proximately caused death to Tywon

            Renier?'

                 Your agreement on an answer must be

            unanimous.    Your answer must be in writing

            and signed by all of you including your

            foreperson."

            The State had submitted the special interrogatory to

obtain a sentence enhancement under section 5-8-1(a)(1)(d)(iii)

of the Unified Code of Corrections (730 ILCS

5/5-8-1(a)(1)(d)(iii) (West 2004), as amended by Pub. Act 94-165,

§5, eff. July 11, 2005 (2005 Ill. Laws 1808, 1817)), in compli-

ance with Apprendi v. New Jersey, 530 U.S. 466, 490, 147 L. Ed.

2d 435, 455, 120 S. Ct. 2348, 2362-63 (2000).      During jury

deliberations the jury asked the trial court the following

question:    "If we find defendent [sic] guilty but the [S]tate did

not prove it beyond a reasonable doubt, what does that mean in

layman's terms?"       In response to the question, the court told the

jury to review its instructions, and the jury later returned a

guilty verdict and unanimously answered the special interrogatory

in the negative.

            Defendant contends the jury's negative answer to the

special interrogatory was fatal to the guilty verdict.      We

disagree.

            In People v. Jackson, 372 Ill. App. 3d 605, 609-12, 874


                                  - 15 -
N.E.2d 123, 127-29 (2007), this court addressed special interrog-

atories in criminal cases.   We explained no statutory authority

exists for the use of special interrogatories in criminal cases.

Jackson, 372 Ill. App. 3d at 610, 874 N.E.2d at 128.   Even in

civil cases where statutory authority does exist, courts must use

special interrogatories with great care.   Jackson, 372 Ill. App.

3d at 610, 874 N.E.2d at 128.    For a special interrogatory to be

in proper form in civil cases, the interrogatory must (1) relate

to an ultimate issue of fact on which the parties' rights depend

and (2) have a potential answer that would be inconsistent with a

general verdict the jury might return.   Jackson, 372 Ill. App. 3d

at 611, 874 N.E.2d at 128.   The civil statute provides that,

"'[w]hen the special finding of fact is inconsistent with the

general verdict, the former controls the latter and the court may

enter judgment accordingly.'"    Jackson, 372 Ill. App. 3d at 611,

874 N.E.2d at 128, quoting 735 ILCS 5/2-1108 (West 2000).   We

noted the special interrogatory at issue in that case was im-

proper under the civil rules because its answer could not control

the general verdict.   Jackson, 372 Ill. App. 3d at 611, 874

N.E.2d at 128.

           After discussing the civil rules and the facts of the

case at issue, we concluded that, absent a statute, the type of

special interrogatories used in civil cases should not be used in

criminal cases.   Jackson, 372 Ill. App. 3d at 612, 874 N.E.2d at

129.   We further noted no authority existed to ask a special

interrogatory that would impinge upon a first-degree-murder


                                - 16 -
verdict.   Jackson, 372 Ill. App. 3d at 612, 874 N.E.2d at 129.

Thus, this court "refuse[d] to consider the answer to the 'spe-

cial interrogatory' beyond the purpose for which it was

asked--whether there could be a sentence enhancement."    Jackson,

372 Ill. App. 3d at 612, 874 N.E.2d at 129.

           Defendant contends this case is distinguishable from

Jackson because the special interrogatory at issue in this case

was proper under the civil rules and the jury's findings cannot

be reconciled.    However, in Jackson, we analyzed the special

interrogatory under the civil rules to highlight the interroga-

tory's impropriety and why such rules were inapplicable in

criminal cases.    The crux of the Jackson decision is that, unlike

civil cases, no statutory authority exists for special interroga-

tories that would impinge on a jury's verdict in criminal cases.

See Jackson, 372 Ill. App. 3d at 612, 874 N.E.2d at 129.   Thus,

we found the proper way to address an unauthorized special

interrogatory was to consider it only for its purpose of deter-

mining whether a sentence enhancement applied.   See Jackson, 372

Ill. App. 3d at 612, 874 N.E.2d at 129.

           We emphasize Illinois criminal law does not contain a

provision analogous to section 2-1108 of the Code of Civil

Procedure of 1963 (735 ILCS 5/2-1108 (West 2004)).   Accordingly,

by asking us to apply the civil statute to criminal cases,

defendant is requesting us to judicially create a rule for

criminal cases.    We decline to undertake a role that belongs to

the legislature.   Thus, contrary to defendant's desires, no law


                               - 17 -
exists establishing an inconsistent answer to a special interrog-

atory trumps the verdict in criminal cases.

          Case law addressing inconsistent guilty and acquittal

verdicts supports our conclusion a guilty verdict cannot be

challenged based on an answer to a special interrogatory.    In

People v. Jones, 207 Ill. 2d 122, 133-34, 797 N.E.2d 640, 647

(2003), our supreme court held defendants could "no longer

challenge convictions on the sole basis that they are legally

inconsistent with acquittals on other charges."    The Jones court

found persuasive the statements the United States Supreme Court

made in United States v. Powell, 469 U.S. 57, 83 L. Ed. 2d 461,

105 S. Ct. 471 (1984), as to why inconsistent verdicts in crimi-

nal cases should not be vacated.   Jones, 207 Ill. 2d at 133, 797

N.E.2d at 647.   The Powell Court articulated constitutional law

does not require consistency in the verdicts and inconsistent

verdicts can often be explained as a product of juror lenity.

Jones, 207 Ill. 2d at 130, 797 N.E.2d at 645.    The Court ex-

plained as follows:

                 "'"'The most that can be said in such

          cases is that the verdict shows that either

          in the acquittal or the conviction the jury

          did not speak their real conclusions, but

          that does not show that they were not con-

          vinced of the defendant's guilt.    We inter-

          pret the acquittal as no more than their

          assumption of a power which they had no right


                               - 18 -
          to exercise, but to which they were disposed

          through lenity.'"'"    Jones, 207 Ill. 2d at

          130, 797 N.E.2d at 645, quoting Powell, 469

          U.S. at 63, 83 L. Ed. 2d at 467, 105 S. Ct.

          at 475, quoting Dunn v. United States, 284

          U.S. 390, 393, 76 L. Ed. 356, 359, 52 S. Ct.

          189, 190 (1932), quoting Steckler v. United

          States, 7 F.2d 59, 60 (2d Cir. 1925).

          Moreover, the Powell Court set forth the following

three additional reasons for refusing to allow defendants to

challenge convictions on the basis of inconsistency.

          "First, when a jury enters inconsistent ver-

          dicts, no one knows who the error benefits.

          Or, as the court put it, 'it is unclear whose

          ox has been gored.'    Powell, 469 U.S. at 65,

          83 L. Ed. 2d at 469, 105 S. Ct. at 477.   All

          that a reviewing court knows is that either

          in the conviction or the acquittal the jury

          did not follow the instructions.   Second, the

          court was concerned with fashioning a rule

          that would allow only the defendant to chal-

          lenge an inconsistent verdict.   Even though

          the inconsistency could harm either side, the

          government is precluded from challenging an

          acquittal on inconsistency grounds.   Powell,

          469 U.S. at 65, 83 L. Ed. 2d at 469, 105 S.


                                - 19 -
          Ct. at 477.   Finally, a defendant is still

          protected from jury irrationality because the

          defendant can always challenge his or her

          conviction on sufficiency of the evidence

          grounds.   Powell, 469 U.S. at 67, 83 L. Ed.

          2d at 470, 105 S. Ct. at 478."   Jones, 207

          Ill. 2d at 130-31, 797 N.E.2d at 645.

          The situation at hand is very similar to the one in

Powell, where the jury's conviction of the defendant on one count

was inconsistent with its acquittal of him on another count

because the jury found the same essential element both did and

did not exist.   Jones, 207 Ill. 2d at 135-36, 797 N.E.2d at 648.

When a guilty verdict and a negative answer to a special inter-

rogatory like the one at issue are irreconcilable, the jury has

also found an essential element was proved beyond a reasonable

doubt and not proved beyond a reasonable doubt.   Moreover, the

aforementioned reasoning set forth in Powell would also apply to

inconsistencies between a verdict and a special interrogatory

like the one at issue here.

          Defendant contends this case is different because (1)

the jury's question indicates the ox that has been gored and (2)

the jury was not exercising lenity.    See Powell, 469 U.S. at 65,

83 L. Ed. 2d at 468-69, 105 S. Ct. at 477.   While the jury's

question suggests the jury was thinking the State failed to prove

defendant guilty beyond a reasonable doubt, the trial court

instructed the jury to read and follow its instructions.   The


                              - 20 -
jury instructions specifically stated the State had to prove

beyond a reasonable doubt "defendant performed the acts which

caused the death of Tywon Renier" to find defendant guilty of

first degree murder.   The jury later returned a guilty verdict

and a negative answer to the special interrogatory.    The jury

could have just as easily changed its mind on the sufficiency of

the evidence but answered in the negative to the special inter-

rogatory, thinking it was benefitting defendant.    We note the

jury need not be familiar with criminal law to determine a

negative answer to the interrogatory would favor defendant.

Whatever the jury was thinking is still pure speculation on our

part even with the jury's question.    Thus, contrary to defen-

dant's assertion, we do not know whom the error would benefit.

Thus, we disagree with defendant the jury's question makes

Powell's reasoning inapplicable to this case.    Moreover, we note

that, even with legally inconsistent findings, sufficiency-of-

the-evidence review is a sufficient safeguard against jury

irrationality.   Jones, 207 Ill. 2d at 148-49, 797 N.E.2d at 655,

citing Powell, 469 U.S. at 67, 83 L. Ed. 2d at 470, 105 S. Ct. at

478.

          Accordingly, we continue to find a guilty verdict

cannot be challenged based on an inconsistent answer to a special

interrogatory absent a statute providing such.    Since we have

determined a defendant cannot challenge a conviction based on an

inconsistent answer to a special interrogatory, we need not

determine whether the guilty verdict and negative answer to the


                              - 21 -
special interrogatory are actually inconsistent because, even if

they were, it would have no impact on the jury's guilty verdict.

See People v. Pelt, 207 Ill. 2d 434, 440, 800 N.E.2d 1193, 1196

(2003).

                    B. Sufficiency of the Evidence

           Defendant also contends the State's evidence was

insufficient to prove him guilty beyond a reasonable doubt of

first degree murder.

           In analyzing this issue, our function is not to retry

the defendant.   People v. Evans, 209 Ill. 2d 194, 209, 808 N.E.2d

939, 947 (2004).    Rather, we review this issue under the well-

established standard of "whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime

beyond a reasonable doubt."    People v. Carpenter, 228 Ill. 2d

250, 265, 888 N.E.2d 105, 114 (2008).    This court "will not

reverse a conviction unless the evidence is so unreasonable,

improbable[,] or unsatisfactory that it raises a reasonable doubt

of defendant's guilt."    Evans, 209 Ill. 2d at 209, 808 N.E.2d at

947.   Moreover, the United States Supreme Court has declared

"[s]ufficiency-of-the-evidence review involves assessment by the

courts of whether the evidence adduced at trial could support any

rational determination of guilt beyond a reasonable doubt."

(Emphasis added.)    Powell, 469 U.S. at 67, 83 L. Ed. 2d at 470,

105 S. Ct. at 478; see also People v. Steidl, 142 Ill. 2d 204,

226, 568 N.E.2d 837, 845 (1991) (refusing to consider statements


                                - 22 -
that were never entered into evidence).    Thus, we will not

consider any evidence that was not presented at trial.

            Additionally, we note the Powell Court indicated

sufficiency-of-the-evidence review (1) is independent of a jury's

determination the evidence on another count was insufficient and

(2) "should not be confused with the problems caused by inconsis-

tent verdicts."    Powell, 469 U.S. at 67, 83 L. Ed. 2d at 470, 105

S. Ct. at 478.     Thus, inconsistent verdicts are not part of the

sufficiency-of-the-evidence analysis.    See People v. Allen, 344

Ill. App. 3d 949, 958 n.2, 801 N.E.2d 1115, 1123 n.2 (2003).

Likewise, we find the alleged inconsistent answer to the special

interrogatory is not part of the sufficiency-of-the-evidence

analysis.

            In support of his argument, defendant notes no physical

evidence links him to the crime scene, the two witnesses that

named him as the shooter received benefits from the State, and

the other witness gave descriptions that did not match defendant.

The lack of physical evidence in a case does not raise a reason-

able doubt where an eyewitness has positively identified the

defendant as the perpetrator of the crime.    See People v. Clarke,

391 Ill. App. 3d 596, 610, 915 N.E.2d 1, 13 (2009).    In this

case, both Morgan and Jovawn identified defendant as the person

who shot Renier.    Defendant contends no reasonable trier of fact

would have believed Morgan and Jovawn because they did not

identify defendant as the shooter until they received benefits

from the State.


                                - 23 -
          In support of his contention, defendant cites cases

addressing accomplice and jailhouse-informant testimony.   Such

testimony has been identified as having inherent weaknesses.     See

People v. Penrod, 316 Ill. App. 3d 713, 720, 737 N.E.2d 341, 348

(2000) (accomplice testimony); People v. Saxon, 374 Ill. App. 3d

409, 423 n.4, 871 N.E.2d 244, 256 n.4 (2007) (McDade, J., dis-

senting) (noting the testimony of a jailhouse informant, espe-

cially when obtained in exchange for a deal, special treatment,

or the dropping of charges has been identified as one of the

principal factors leading to wrongful convictions).   However, the

record contains no evidence Jovawn and Morgan were defendant's

accomplices in the shooting, and Jovawn and Morgan testified as

eyewitnesses.   Moreover, Morgan only testified defendant asked

him to provide a statement he was not at Bass Place at the time

of the shooting.   Morgan did not testify defendant confessed to

the crime while they were both in the Macon County jail.

          We also point out Morgan's and Jovawn's deals with the

State were regarding them providing a statement to the police.

Jovawn and Morgan had both done that and had already received the

benefits of their respective agreements.   No evidence was pre-

sented the State had made any promises to them regarding their

trial testimony.   Additionally, Morgan's and Jovawn's failure to

cooperate with the police until something was in it for them is

consistent with Spence's actions.   Spence was uncooperative on

the stand and appeared reluctant on the videotape to give a

statement to the police.   Moreover, no evidence was presented


                              - 24 -
indicating Morgan and Jovawn conspired to name defendant as the

shooter.

           Contrary to defendant's argument, Morgan's testimony is

similar to the testimony of other witnesses.    Bass testified

Morgan's distinctive Cadillac was present at Bass Place at the

time of the shooting.   Bates also testified Morgan was at Bass

Place that night.    Moreover, Bates, Thomas, and Morgan all

testified a fight between Renier and Leo started after Leo had

grabbed Donte.   Morgan testified defendant came from around a van

and started shooting.   Similarly, Bates testified the shooter

came between the cars and then started shooting.    Morgan heard at

least seven shots, and Bates heard six or seven.    The fact the

other witnesses did not describe Morgan as being in the fight is

unimportant as all of the State's witnesses agreed the fight was

between Leo and Renier after Leo had grabbed Donte.    We note

Bates also did not mention Thomas as being near Renier.    More-

over, Thomas testified that, after he saw Renier was shot, he

yelled for help, and "a couple of people [he] was with came

running from out of nowhere."    That testimony suggests his

friends were close to the action, and consistent with Morgan's

testimony, he heard Thomas yell for help and then helped get the

victim in the car.

           Additionally, Bates's description of the shooter does

not appear inconsistent with defendant's appearance set forth in

the record.   Bates testified the shooter was light-skinned and

chubby.    Shortly after the incident, Bates had told the police


                                - 25 -
the shooter was around 5 feet 10 inches tall, weighed 200 to 220

pounds, and had a "very muscular build."   When asked about the

discrepancy between chubby and very muscular, Bates explained the

shooter was big, bigger than him.   Detective Cline guessed

defendant was 5 feet 10 or 11 inches and testified defendant was

much heavier than he was several years ago.   We note it was the

jury's function to evaluate any discrepancies in the witness's

description of the offender and the defendant's appearance, and

we will not overturn that determination "unless it is so contrary

to the evidence as to be unjustified."   People v. Bayless, 99
Ill. App. 3d 532, 536, 425 N.E.2d 1192, 1194-95 (1981).   Addi-

tionally, contrary to defendant's assertion, Bates's description

of the shooter is inconsistent with Leo's appearance; Thomas

described Leo as 5 feet 10 inches, thin, and dark-skinned with

gold teeth.

           Spence did not see the shooter but did see "Magic" lift

up his shirt and display two guns in the waistband of his pants

before the shooting started.   Spence described "Magic" as chubby,

shorter than him (6 feet 1 inch), clean shaven, with a bob
haircut.   While Spence did not identify defendant as "Magic" in a

photographic lineup, Detective Cline testified the photograph was

old and defendant had put on a lot of weight.   Both Jovawn and

Detective Cline testified "Magic" was a nickname of defendant's.

Moreover, Spence's description of Magic is also inconsistent with

Thomas's description of Leo.

           Thomas testified he did not see the shooter as he was


                               - 26 -
attempting to put Renier in the car.   He explained the skinny,

dark-skinned man with gold teeth was Leo, the man who he had

witnessed fighting with Renier.    While Detective Carlton testi-

fied Thomas told him the morning of the incident the shooter was

the skinny male with gold teeth, Detective Carlton also stated

Thomas was very difficult to interview as he had just learned of

his brother's death.

           Additionally, we note this case is distinguishable from

People v. Smith, 185 Ill. 2d 532, 545, 708 N.E.2d 365, 371
(1999), where our supreme court concluded no reasonable trier of

fact could have found the testimony of the only witness linking

the defendant to the crime credible because the testimony had

serious inconsistencies and was repeatedly impeached.   Here, at

least Morgan's testimony is relatively consistent with the

testimony of the other witnesses who did not have a motive to

lie.   Moreover, at this point, Morgan had nothing to gain from

his testimony against defendant.

           The jury, as the trier of fact, possessed the responsi-

bility to determine (1) the witnesses' credibility, (2) the

weight to be given to their testimony, and (3) the reasonable

inferences to be drawn from the evidence.   People v. Jimerson,

127 Ill. 2d 12, 43, 535 N.E.2d 889, 903 (1989).   The testimony of

Morgan, Bates, Spence, and Detective Cline was sufficient for a

jury to find defendant was the individual that shot Renier.

Accordingly, we do not find the State's evidence was "so unrea-

sonable, improbable[,] or unsatisfactory that it raises a reason-


                              - 27 -
able doubt of defendant's guilt."    Evans, 209 Ill. 2d at 209, 808
N.E.2d at 947.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.    As part of our judgment, we award the State its $75

statutory assessment against defendant as costs of this appeal.

            Affirmed.

            MYERSCOUGH, P.J., and STEIGMANN, J., concur.




                               - 28 -